UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7005



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMY LEE SADLER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-93-160; CA-01-4326-HMH)


Submitted:   February 28, 2006             Decided:   March 15, 2006


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy Lee Sadler, Appellant Pro Se. Kevin Frank McDonald, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jimmy Lee Sadler, a federal prisoner, seeks to appeal the

district court’s order denying relief on his Fed. R. Civ. P. 60(b)

motion.       It is apparent from the record that Sadler’s Rule 60(b)

motion was an attempt to file a successive 28 U.S.C. § 2255 (2000)

motion.     An appeal may not be taken from the final order in a post-

conviction proceeding unless a circuit justice or judge issues a

certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                              28 U.S.C.

§   2253(c)(2)       (2000).        A    prisoner       satisfies    this    standard    by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural rulings by the district

court are also debatable or wrong.                     See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.     Lee,    252    F.3d       676,    683    (4th   Cir.   2001).        We   have

independently reviewed the record and conclude that Sadler has not

made the requisite showing.               Accordingly, we deny a certificate of

appealability and dismiss the appeal.

       In   addition,       we    construe       Sadler’s     notice   of     appeal    and

informal brief on appeal as an application for authorization to

file a successive § 2255 motion.                  See    United States v. Winestock,

340    F.3d    200,    208       (4th     Cir.    2003).       In    order    to    obtain


                                               - 2 -
authorization to file a second § 2255 motion, a prisoner must

assert claims based on either: (1) a new rule of constitutional

law, previously unavailable, made retroactive by the Supreme Court

to cases on collateral review; or (2) newly discovered evidence

sufficient to establish that no reasonable fact finder would have

found the petitioner guilty.    28 U.S.C. § 2244(b)(3)(C) (2000).

Because Sadler asserts neither a new rule of constitutional law

made retroactively applicable nor newly discovered evidence, we

conclude that he has not demonstrated grounds on which to grant

authorization under § 2244.

     We grant Sadler’s motion to supplement the record; however, we

deny the request contained in that motion to vacate the district

court’s order denying a certificate of appealability.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                               - 3 -